El Juez Asociado Se. Aldeey,
emitió la opinión del Tribunal.
El apelante fué acusado porque el día 26 de septiembre de 1919 ilegal, voluntaria y maliciosamente vendía leche de vaca adulterada. Dictada, sentencia condenatoria apeló de ella para ante nosotros.
Dos son los errores que alega el apelante haber cometido la corte inferior para pedirnos la revocación de la sentencia, a saber: porque desestimó la excepción perentoria que el acusado presentó contra la acusación y porque erró al apre-ciar la prueba del juicio.
En cuanto al primer motivo expone el apelante que debió declararse con lugar la excepción perentoria que opuso a la acusación por no alegarse en ésta que la leche de vaca adul-terada se vendía como pura. Como esta excepción no se for-muló antes del juicio no puede ser considerada por nosotros según hemos resuelto en los casos de El Pueblo v. París, 25 D. P. R. 111; el de El Pueblo v. Ramírez de Arellano, 25 D. P. R. 267; El Pueblo v. Rosaly, 28 D. P. R. 475, y El Pueblo v. González, (pág. 785.)
Aunque en el segundo motivo del recurso se alega error *924en la apreciación de la prueba, nada expone el apelante con respecto a ésta limitándose a argumentar ese motivo en el sentido do que la acusación debió alegar si la venta la bacía el acusado por sí mismo o por medio de algún agente o em-pleado, lo que expuso como uno de los motivos de la excep-ción previa aducida contra la acusación al comenzar el juicio y que no tenemos que considerar de acuerdo con la doctrina de los casos citados anteriormente.
Sin embargo, hemos examinado la prueba y la encontra-mos suficiente paja justificar la sentencia condenatoria por-que se probó que en el puesto que el apelante tenía para vender leche, su empleada Concepción Luiña la vendía adul-terada. Además, él estaba presente cuando se hizo la venta.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.